UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 22-1359


In re: SIDDHANTH SHARMA,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:22-cv-00059-BO)


Submitted: April 20, 2022                                         Decided: May 17, 2022


Before MOTZ, HARRIS, and HEYTENS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Siddhanth Sharma, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Siddhanth Sharma petitions for a writ of mandamus seeking an order directing the

district court to enter a default judgment. We conclude that Sharma is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

       The relief sought by Sharma is not available by way of mandamus. Accordingly,

we deny the petition for writ of mandamus and deny the motions for a stay. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2